Whitfield, J.,
delivered the opinion of the court.
The testimony shows clearly that, as to Mrs. Chapman, the deed to her one-half interest was delivered to and accepted by her, with full knowledge of its contents, for a valuable consideration, long antedating appellee’s claims. As to the son, the testimony is too uncertain to show delivery to him, or to his mother for him. He never saw the deed; says it never was delivered to him. And there is nothing to show that it was ever delivered to the mother for him. There is no fraud whatever shown on the part of the mother or son, and the father had the right to prefer them. He did this effectually as to the mother, but we are not willing to disturb the finding of the chancellor as to the son—that the deed was never delivered to him or any one for him. As the decree is erroneous as to the mother, the homestead allotment is also erroneous. We remark, in passing, how. curious a fact it is that so few persons desiring to save their homestead exemptions avail themselves of the increased exemption allowed by section 1973 of the code of 1892—a most beneficent provision.
In so far as the decree cancels the conveyance to the son, it *824is affirmed.' In so far as it cancels said conveyance to the mother, Mrs. Chapman, and as to the homestead allotment, it is reversed and the cause remanded, to be' proceeded with in accordance with this opinion, a new allotment of the homestead being made. We think the equities of the case make it proper that appellee should pay all the ctists of this court.

So ordered.